EXHIBIT 10.2
 
PHILIP A. BARATELLI
 

 

 
August 6, 2009

 


Clarus Corporation
One Landmark Square
Stamford, CT 06901




 
Re:
Clarus Corporation (the “Company”)



Dear Sirs:


In order to facilitate the Company’s efforts to reduce its level of operating
expenses, I agree to a ten percent (10%) reduction of my current base salary of
$200,000. This letter agreement is made an executed and shall be governed by the
laws of the State of New York, without regard to the conflicts of laws
principles thereof.  This letter agreement may be signed in counterparts, each
of which shall be deemed to be an original and all of which shall constitute one
agreement. If this letter agreement correctly expresses our mutual intentions,
please execute and return the enclosed copy of this letter agreement to the
undersigned.




By:
/s/ Philip A. Baratelli
     
Philip A. Baratelli
 



AGREED TO AND ACCEPTED
ON AUGUST 6, 2009


CLARUS CORPORATION





            By:   
/s/ Warren B. Kanders
       
Name:  Warren B. Kanders
   
 
   
Title:  Chairman and Chief Executive Officer
   
 
 

 

--------------------------------------------------------------------------------

